Citation Nr: 1419809	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  09-39 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California


THE ISSUE

Entitlement to service connection for residuals of low back injury.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971 and completed subsequent reserve service.  His decorations include the Combat Medical Badge.

This appeal to the Board of Veterans' Appeals  (Board) arose from a July 2008 rating decision in which the RO, inter alia, denied service connection for residuals of low back injury.  In August 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in August 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals ) in October 2009.

In August 2012, the Veteran and his wife testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record. 

In February 2013, the Board remanded the Veteran's claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the RO/AMC continued to deny the claim (as reflected in a January 2014 supplemental SOC (SSOC)) and returned the matter on appeal to the Board for further consideration.

The issue of service connection for fungus of the right foot, claimed as jungle rot, was also on appeal and remanded by the Board.  Nevertheless, in an October 2013 rating decision, the RO granted service connection for right foot onychomychosis, tinea pedis with immersion foot and onychomychosis of toe nails, representing a full grant of that benefit sought.  

This appeal was processed using the Veterans Benefit Management System  (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  Moreover, the Veteran also has paperless, electronic Virtual VA file.  A review of the documents in Virtual VA reveals that they are duplicative of the evidence in the VBMS file.

For the reasons expressed below, the matter on appeal is again being remanded to the RO, via the AMC.  VA will notify the Veteran when further action, on his part, is required. 

As a final preliminary matter, as noted in its prior February 2013 remand, the issue of entitlement to service connection for fungus/jungle rot of the left foot was raised by the Veteran during the August 2012 Board hearing, but has not yet been addressed by RO.  As such, this matter is not properly before the Board, and is thus referred to the RO for appropriate action.


REMAND

Unfortunately the Board finds that further RO action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

A remand by the Board confers upon on an appellant, as a matter of law, the right to compliance with the terms of the remand order and imposes upon VA a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In the instant case, in the prior February 2013 remand, the Board remanded the case so that the RO could obtain additional service and post service treatment records and afford the Veteran another VA examination as the previous April 2008 VA examination was found to be inadequate as it was not based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale.  Based on review of the record, it appears that the RO has completed the development with respect to obtaining the additional records.    

Moreover, the Veteran was afforded another VA examination in October 2013.  After examining the Veteran and reviewing the claims file records, the examiner determined that the Veteran's back condition "is less likely as not (less than 50 percent probability) that the disability had its onset in or is otherwise medically related to service."  The examiner acknowledged that the Veteran was a medic during his service and had to carry heavy equipment during his tour in Vietnam.  However, there were no records in the claims file showing the Veteran had back pains during service.  There was also no evidence showing chronicity of the condition.  The examiner concluded that the back condition was "aggravated" by his post service employment and natural wear/tear.   

Unfortunately, this rationale appears to indicate that a service-related back condition may have been aggravated by post service activities and, thus, contradicts the examiner's finding that the disability was not related to service.  Moreover, the examiner appears to rely on the fact that there were no complaints during service.  However, the Veteran has consistently reported back pain during service due to his duties as a medic.  Moreover, given his medical experience, he is competent to report such injuries and the examiner was instructed that the Veteran's lay assertions of in-service injury for a combat veteran may be accepted as credible if otherwise consistent with the circumstances of his service. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (stating that an adequate VA examination must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions). 

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence 'indicates' that there 'may' be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83. 



Furthermore, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, given the deficiencies discussed above, remand is required to ensure compliance with the Board's February 2013 remand.  See Stegall, 11 Vet. App. at 271.

Hence, the RO should obtain from the examiner who conducted the October 2013 examination an addendum opinion that provides a clearly-stated rationale for the conclusion that the Veteran's current low back disability was less likely as not related to service.  In the addendum opinion, the examiner must consider and discuss specific evidence of record, including the Veteran's competent and credible statements indicating that the his back pain began in service.  The RO should only arrange for the Veteran to undergo another VA examination if the October 2013 examiner is not available, or another examination of the Veteran is deemed warranted. 

If another examination is necessary, the Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may result in denial of the claim for service connection (as the original claim will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination, the RO should obtain and associate with the VBMS record (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to obtaining further medical opinion in connection with this claim, to ensure that all due process requirements are met, and that the record before each examiner is complete, the RO should undertake action to obtain and associate with the VBMS record all outstanding, pertinent records. 



VBMS currently includes outpatient treatment records from the VA Health Care System of Central California dated through December 2013; however, more recent records from this facility may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must obtain all outstanding pertinent treatment records from the VA Health Care System of Central California since December 2013, following the current procedures prescribed in 38 C.F.R. § 3.159 with respect to requesting records from Federal facilities.

The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim for service connection.  The RO's letter to the Veteran should explain that he has a full one-year period for response. See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the RO should attempt to obtain any additional evidence for which the appellant provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the VA Health Care System of Central California all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since December 2013.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received are associated with the record, request that the same physician who conducted the October 2013 VA examination provide complete, clearly-stated rationale for the opinion rendered that the Veteran's current back disability "less likely as not had its onset in or is otherwise medical[ly] related to service."  

In providing this rationale, the examiner should clarify his previous rationale and indicate whether he was finding that the Veteran's back condition was more likely than not related to his post service employment and natural wear and tear as oppose to aggravation of an in-service disability.  The physician should specifically consider and discuss the Veteran's documented medical history reflected in in-service and post-service treatment records, the Veteran's assertions that the onset of back pain was during service due to his duties as a combat medic, and his wife's lay testimony of symptoms she observed following his discharge from active duty.  

As in the instant case, the examiner is instructed that lay assertions of in-service injury for a combat veteran may be accepted as credible if otherwise consistent with the circumstances of his service.  Moreover, the examiner must also consider the Veteran's competent medical expertise in discussing his in-service symptoms and assertions that his current disability is related to those symptoms.  

The physician should provide complete rationale for all conclusions reached.

5.  If the October 2013 examiner is not available, or another examination of the Veteran is deemed warranted, arrange for the Veteran to undergo a VA spine examination, by an appropriate physician, at a VA medical facility. 

The contents of the entire VBMS record, along with a complete copy of this REMAN,D must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report) and all clinical findings should be reported in detail.

The physician should clearly identify all current spinal disabilities. 

Then, for each diagnosed disability, the physician should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is the result of injury or disease incurred or aggravated in service, to particularly include the Veteran's duties as a combat medic during Vietnam. 

In rendering the requested opinions, the physician should specifically consider and discuss the Veteran's documented medical history reflected in in-service and post-service treatment records, the Veteran's assertions that the onset of back pain was during service due to his duties as a combat medic, and his wife's lay testimony of symptoms she observed following his discharge from active duty.  As in the instant case, the examiner is instructed that lay assertions of in-service injury for a combat veteran may be accepted as credible if otherwise consistent with the circumstances of his service.  Moreover, the examiner must also consider the Veteran's competent medical expertise in discussing his in-service symptoms and assertions that his current disability is related to those symptoms.  
  
The examiner must provide all examination findings and testing results, along with complete rationale for the conclusions reached.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the matter on appeal in light of pertinent evidence (to particularly include all that added to the record since the last adjudication of the claims), and legal authority. 

8.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for the determination, and afford them the appropriate time period for response before the matter is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).


